107 F.3d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Dennis Lee BARKER, Debtor.TCF BANK SAVINGS FSB, Appellee,v.Dennis Lee BARKER, Appellant.
No. 95-16750.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 7, 1997.

Before:  CANBY, HAWKINS, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Dennis Lee Barker appeals pro se the Bankruptcy Appellate Panel's ("BAP") order affirming the bankruptcy court's summary judgment in favor of creditor TCF Bank Savings FSB in the Bank's action under 11 U.S.C. § 727(a)(2)(B) to deny Barker his discharge in bankruptcy.  We have jurisdiction pursuant to 28 U.S.C. § 158(d).  After a de novo review, see Lewis v. Scott (In re Lewis), 97 F.3d 1182, 1185 (9th Cir.1996), we affirm for the reasons stated in the BAP's memorandum decision filed on August 4, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3